Citation Nr: 9904832	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-22 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a head disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from June 1973 to June 1977.  
These matters come to the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO determined that the claims of entitlement to 
service connection for head and back disorders were not well 
grounded, denied entitlement to service connection for PTSD, 
and determined that the veteran was not permanently and 
totally disabled for nonservice-connected pension purposes.  
The veteran has perfected an appeal of that decision.  

The issues of entitlement to service connection for PTSD and 
a permanent and total disability rating for nonservice-
connected pension purposes will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a back 
disorder is not supported by competent medical evidence 
showing that the currently diagnosed disorder is related to 
an in-service disease or injury.

2.  The claim of entitlement to service connection for a head 
disorder is not supported by competent medical evidence 
showing that the veteran has a current head disorder.


CONCLUSION OF LAW

The claims of entitlement to service connection for back and 
head disorders are not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records, including the report 
of his February 1977 separation examination, are silent for 
any complaints or clinical findings pertaining to the head or 
back.

Private treatment records show that in March 1992 the veteran 
incurred an acute lumbar strain, described as "mild," 
following an on the job injury.  He continued to complain of 
low back pain through June 1992, with conflicting clinical 
findings.  These complaints and findings were later found to 
be of unknown etiology.

An August 1994 private treatment summary shows that the 
veteran complained of right shoulder pain following a motor 
vehicle accident in 1993.  At that time he underwent a 
partial synovectomy and bursectomy of the subacromial space 
of the right shoulder due to post-traumatic chronic synovitis 
and bursitis of the right shoulder.  He was also noted to 
have a history of back pain.

The private treatment records also show that in July 1995 he 
complained of neck pain and stiffness following a motor 
vehicle accident, which was diagnosed as cervical sprain.  He 
received 15 physical therapy treatments, at which time the 
physical therapist recommended that the treatment be 
discontinued because his active range of motion on casual 
observation was greater than what he demonstrated when asked 
to move his neck to the fullest extent.

According to the private treatment records, in January 1996 
the veteran complained of low back pain after having fallen 
in the shower that morning.  He was also noted to have a 
longstanding history of back problems.

In September 1996 the veteran claimed entitlement to service 
connection for head and back disorders, including arthritis 
and bursitis, which reportedly resulted from beatings that 
occurred in January 1974 and May 1976, being struck by a jeep 
in March 1975, and as the result of parachuting and sleeping 
in the woods on winter maneuvers.

In conjunction with a November 1996 VA neurological 
examination the veteran reported having been beaten up and 
thrown down a flight of stairs in 1974, being struck in the 
back by a car while changing a tire in the motor pool, being 
injured in parachute jumps, and having injured his back as 
the result of a beating in 1976.  He also reported having 
injured his back by falling off scaffolding in 1992; having 
injured his shoulder in a motor vehicle accident, which 
resulted in surgery in 1993; and being injured many times in 
fights.  As the result of a complete neurological 
examination, including the range of motion of the lumbar 
spine, his complaints of low back pain were assessed as 
mechanical low-back pain (chronic lumbar sprain or strain).  
No abnormalities pertaining to the head or upper extremities 
were found.  The examiner also noted that the veteran's 
subjective complaints exceeded the objective findings 
resulting from the examination.

The report of a November 1996 VA medical examination shows 
that the veteran reported having incurred a number of 
injuries in fights between 1974 and 1976.  He reported that 
in one fight, he had been beaten and hit on the head with a 
shovel-type object.  He also reported a number of injuries to 
the head, neck, back, and right shoulder since service.  
These injuries were incurred in fights, falls, on the job 
injuries, and motor vehicle accidents.  At the time of the 
examination he complained of pain in the low back, the neck, 
and the right shoulder.  The examiner provided no diagnoses 
as the result of the examination.

The veteran was also provided a VA orthopedic examination in 
November 1996, during which he reported having injured his 
back and right shoulder while parachuting in service.  He 
also reported that he could not remember whether he had any 
orthopedic symptoms within one year after his separation from 
service, but that he had multiple injuries since then.  He 
complained of headaches, pain in the neck, right shoulder, 
right arm and hand, low back, right knee, left ankle, and 
left foot.  As the result of the orthopedic examination, the 
examiner assessed the veteran's complaints as neck pain due 
to chronic muscle strain since an injury in 1993; chronic 
trapezius muscle strain, chronic rotator cuff impingement, 
and tendonitis on the right; and a history of back pain in 
service with a current diagnosis of chronic muscular strain.  
The examiner also stated that chronic tension and depression 
significantly increased the veteran's orthopedic symptoms.
With the exception of the veteran's reported history of back 
pain in service, none of the examination reports contain any 
opinions as to the etiologies of the veteran's 
musculoskeletal complaints.

An X-ray study of the right shoulder in November 1996 
revealed no abnormalities, and an X-ray study of the lumbar 
spine revealed minimal hypertrophic alterations of the 
superior end plates of L1-L4 with an increase in lumbar 
lordotic curve.  An 
X-ray study of the cervical spine showed some straightening 
of the usual cervical lordotic curve, but no other 
significant findings.

II.  Law and Regulation

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A well grounded claim 
is a plausible claim, meaning a claim that appears to be 
meritorious on its own or capable of substantiation.  Epps, 
126 F.3d at 1468.  An allegation of a disorder that is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Epps, 126 F.3d at 1468.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  Therefore, if the determinant 
issue is one of medical etiology or a medical diagnosis, 
competent medical evidence is generally required to make the 
claim well grounded.  See Grottveit, 5 Vet. App. at 93.  

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
If the claimed disability is manifested by observable 
symptoms, lay evidence may be adequate to show the incurrence 
of a disease or injury in service and continuing 
symptomatology since service.  Medical evidence is required, 
however, to show a relationship between the current medical 
diagnosis and the continuing symptomatology.  Sacks v. West, 
11 Vet. App. 314 (1998).

The United States Court of Veterans Appeals (Court) has held 
in a long line of cases that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit, 5 Vet. App. at 93; 38 C.F.R. § 3.159(a).  The 
veteran's representative contends that, regardless of the 
Court's decisions pertaining to this issue, VA expanded its 
duty to assist the veteran in developing evidence to include 
the situation in which the veteran has not submitted a well-
grounded claim.  Veterans Benefits Administration Manual 
M21-1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and requests that the claim be 
remanded in order to fulfill this duty to assist.  

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. 
§ 19.9, prior to determining that a claim is not well-
grounded.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
the Federal Circuit upheld the Court's interpretation of 
38 U.S.C.A. § 5107(a) and held that VA has no duty to assist 
the claimant in the absence of a well-grounded claim.  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Bernard v Brown, 4 Vet. App. 384, 394. (1993).  The Board 
has determined, therefore, that, in the absence of a well-
grounded claim, VA has no duty to assist the veteran in 
developing his case.

Although VA is under no duty to assist the veteran in the 
absence of a well-grounded claim, VA may, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claims well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claims.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).

III.  Analysis

The Board has reviewed the evidence of record and finds that 
the claims of entitlement to service connection for head and 
back disorders are not well grounded.  The available medical 
evidence does not show that the veteran incurred a head 
injury in service, that a medical diagnosis of a head 
disorder has been rendered, or that any of the veteran's 
complaints pertaining to the neck and shoulder are related to 
an in-service disease or injury.  Epps, 126 F.3d at 1468.  
Although the veteran is competent to provide evidence of any 
symptoms caused by a head injury in service, he has not 
provided any specific evidence pertaining to in-service 
symptoms.  Savage, 10 Vet. App. at 496.  The veteran's 
assertion that he currently has residuals of an in-service 
head injury is not probative because the veteran is not 
competent to provide evidence of a medical diagnosis or to 
relate a medical disorder to a specific cause.  Grottveit, 
5 Vet. App. at 93.  In the absence of competent medical 
evidence showing that the veteran has a current head 
disorder, the Board finds that the claim of entitlement to 
service connection for a head disorder is not well grounded.

The evidence shows that the veteran has chronic low back 
strain, which was originally documented in 1992 following an 
on the job injury.  The available medical evidence does not 
show that the current low back strain is related to an in-
service disease or injury.  Epps, 126 F.3d at 1468.  Although 
the orthopedic examiner in November 1996 referred to the 
veteran's history of back pain in service, he did not provide 
any analysis indicating that the current diagnosis is related 
to an in-service injury.  The reference in the medical report 
is not, therefore, evidence of a nexus between the current 
diagnosis and an in-service injury.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
medical comment by that examiner, does not constitute 
competent medical evidence of a nexus).  The Board finds, 
therefore, that the claim of entitlement to service 
connection for a back disorder is not well grounded.


ORDER

The claims of entitlement to service connection for head and 
back disorders are denied.


REMAND

In the February 1997 rating decision in which the RO denied 
entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes, the RO found that the 
veteran's PTSD was rated as 50 percent disabling, chronic 
lumbar strain was rated as 20 percent disabling, chronic 
cervical strain was rated as 10 percent disabling, and 
chronic trapezius muscle strain with chronic rotator cuff 
impingement and tendonitis was rated as 10 percent disabling.  
The residuals of an injury to the left foot were rated as 
noncompensable.

In addition to the disabilities shown above, the evidence 
indicates that the veteran has a chronic urinary disorder 
that requires the wearing of absorbent material.  38 C.F.R. 
§ 4.115a.  He has not been provided an examination to 
determine the nature and severity of the urinary problem in 
consideration of his entitlement to a permanent and total 
disability rating.  See Roberts v. Derwinski, 2 Vet. App. 387 
(1992) (in adjudicating a claim for a permanent and total 
disability rating, all disabilities must be evaluated).

The veteran claims to have PTSD as the result of physical 
beatings that occurred in service.  As the result of a 
November 1996 social and industrial survey and VA psychiatric 
examination, the examiner provided a diagnosis of PTSD.  The 
examiner stated that the veteran had PTSD as the result of 
childhood stressors caused by physical and sexual abuse by 
his father.  The examiner also found that the childhood PTSD 
was exacerbated by the beatings that the veteran reportedly 
suffered while in service.

Although the examiner stated that the veteran's PTSD was 
exacerbated by the in-service beatings, it is not clear from 
the report whether the PTSD was aggravated by service.  A 
pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  Temporary flare-ups of a pre-
existing injury or disease are not sufficient to show 
aggravation, unless the underlying disorder, as contrasted to 
the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 296-7 (1991).  A pre-existing psychiatric disorder in 
remission on entry into service is not considered to be 
aggravated by service simply because symptoms recurred during 
service.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).

The veteran has denied that any of the claimed beatings were 
reported, with the exception of an incident that occurred in 
May 1976.  He stated that at the time the incident occurred, 
which involved the gang rape of an adolescent female and the 
beating of the veteran when he tried to intervene, he 
reported the incident to his company commander, the Army's 
Central Investigative Division (CID), the Office of the 
Army's Inspector General, and the Stars and Stripes 
newspaper.  No effort has yet been made, however, to verify 
whether the claimed incident actually occurred.

The veteran contends that he is unable to obtain or maintain 
employment because he cannot stand or walk for prolonged 
periods, he cannot perform any heavy lifting, his urinary and 
bowel problems cause him to go to the bathroom every five or 
ten minutes, he can't concentrate, he can't sleep, and he 
talks to himself all the time.  A veteran is considered to be 
permanently and totally disabled if he is suffering from a 
disability or combination of disabilities that are sufficient 
to prevent the average person from following a substantially 
gainful occupation that is reasonably certain to continue 
throughout his life, or if he is in fact unemployable as a 
result of disability or disabilities that are reasonably 
certain to continue throughout his life.  38 U.S.C.A. § 1502.  

The statutory framework creates both an objective standard 
and a subjective standard for determining if a veteran is 
permanently and totally disabled.  See Talley v. Derwinski, 
2 Vet. App. 282 (1992).  In determining total disability 
ratings, consideration is given to whether the veteran has a 
disability or disabilities that are sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 C.F.R. §§ 3.340, 4.15.  In order 
to be considered permanently and totally disabled under this 
objective standard, if the veteran has only one disability it 
must be evaluated at 60 percent or more.  38 C.F.R. §§ 4.16, 
4.17.  If he has two or more disabilities, one disability 
must be evaluated at 40 percent or more and he must have 
additional disabilities to bring the total evaluation to 
70 percent or more.  38 C.F.R. § 4.16(a).  

The percentage ratings set forth in the VA's Schedule for 
Rating Disabilities, codified in 38 C.F.R. Part 4, represent 
as far as can practicably be determined the average 
impairment in earning capacity resulting from diseases and 
injuries and their residuals.  Total disability evaluations 
are authorized for any disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a).  
If this objective standard is met, pension entitlement is 
established.  See Talley, 2 Vet. App. at 288.  

If the objective standard is not met because the veteran 
fails to meet the percentage requirements outlined above, 
consideration must be given to whether the veteran is 
unemployable by reason of his disability, age, occupational 
background, and other related factors.  38 C.F.R. 
§§ 3.321(b)(2), 3.342, 4.17(b).  Full consideration must also 
be given to such factors as unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  Diseases and injuries of 
long standing which are actually totally incapacitating will 
be regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.  38 C.F.R. § 3.340(b).

Although the evidence shows that the veteran has a 
psychiatric disorder that has been rated as 50 percent 
disabling for nonservice-connected pension purposes, as well 
as musculoskeletal disorders, it is not clear from the 
evidence of record whether the severity of the disorders is 
considered to be permanent, or whether the psychiatric 
disorder, in conjunction with the other disorders, make the 
veteran unemployable.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims, these issues 
are REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a 
musculoskeletal disorder, urinary or 
bowel problems, or a psychiatric disorder 
since September 1996.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.

2.  The veteran should be afforded a VA 
urology examination to determine the 
nature and severity of his urinary 
symptoms.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examination 
should include any diagnostic tests or 
procedures that are deemed necessary for 
an accurate assessment.  

The examiner should conduct a thorough 
urology examination and provide a 
diagnosis for any pathology found.  The 
examiner should also describe the 
manifestations of the disorder, including 
any voiding dysfunction, and document the 
frequency and severity of any symptoms 
related to urine leakage, urinary 
frequency, or obstructed voiding.  The 
examiner should also provide an opinion 
on whether the severity of the urology 
symptoms is considered to be permanent.

3.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether and to what extent PTSD was 
aggravated by service, and to obtain an 
opinion on whether the symptoms of PTSD 
render the veteran incapable of 
substantially gainful employment.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, including a psychological 
evaluation, that are deemed necessary for 
an accurate assessment.

The examiner should provide a complete 
description of the history of the 
psychiatric disorder and, based on a 
review of the evidence in the case file, 
provide an opinion on whether there was 
an increase in disability of the 
underlying psychiatric disorder during 
service, or whether the "exacerbation" 
caused by the claimed in-service beatings 
represented a flare-up of symptoms.  If 
the disorder did undergo an increase in 
disability during service, the examiner 
should provide an opinion on whether the 
increase in disability was due to the 
natural progress of the disorder.  If any 
increase in disability was not due to the 
natural progress of the disorder, and is, 
therefore, attributable to service, the 
examiner should quantify, to the extent 
possible, the amount of the increase in 
the underlying pathology caused by the 
in-service incidents.

In addition to the information requested 
above, the examiner should also provide a 
complete description of the current 
psychiatric symptomatology that affects 
the veteran's social and industrial 
functioning.  The examiner should provide 
a Global Assessment of Functioning (GAF) 
score and an explanation of the meaning 
of the score assigned.  The examiner 
should also provide an opinion on the 
extent to which the veteran's psychiatric 
symptomatology effects his ability to 
adapt and function in a work environment, 
in terms of how any occupational and 
social impairment found impacts his 
ability to establish or maintain 
effective work and social relationships.  
The examiner should provide an opinion on 
whether the veteran's psychiatric 
symptoms preclude him from obtaining and 
maintaining substantially gainful 
employment, and whether the impairment of 
the veteran's social and industrial 
functioning is considered to be 
permanent.  The examiner should provide 
the complete rationale for all opinions 
given.

4.  If the above-requested development 
results in the conclusion that the 
veteran's PTSD was aggravated by service, 
the RO should obtain verification of the 
occurrence of the claimed 1976 incident.  
The RO should obtain the veteran's 
service personnel file and whatever 
corroborating evidence is available 
through appropriate channels, including 
the Army's CID, the Office of the 
Inspector General of the Army, and the 
Provost Marshal at Fort Bragg, North 
Carolina.

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues of 
entitlement to service connection for 
PTSD, including aggravation of a pre-
existing disorder, and entitlement to a 
permanent and total disability rating for 
nonservice-connected pension purposes.  
If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

